

116 S507 IS: Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 507IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Ms. Klobuchar (for herself, Mr. Brown, Ms. Harris, Mr. Van Hollen, Ms. Smith, Mr. Booker, Mr. Blumenthal, Mrs. Gillibrand, Mr. Sanders, Mr. Jones, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the National Voter Registration Act of 1993 to clarify that a State may not use an
			 individual’s failure to vote as the basis for initiating the procedures
			 provided under such Act for the removal of the individual from the
			 official list of registered voters in the State on the grounds that the
			 individual has changed residence, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act or the Save Voters Act. 2.PurposeThe purposes of this Act are—
 (1)to prohibit States from removing individuals from an official list of registered voters due to changes in residence; and
 (2)to protect the right to vote by allowing voters who are automatically registered or had previously registered to vote in a State to update their address through the day of the election.
			3.Clarification that States may not use failure to vote as basis for initiating procedures to remove
			 voters from list of registered voters on grounds of changed residence
 (a)Criteria for confirmation of voter registrationSection 8(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(b)) is amended— (1)by striking and at the end of paragraph (1);
 (2)by striking the period at the end of paragraph (2) and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (3)shall not use the failure of a registrant to vote or the failure of a registrant to respond to a notice from the State as the basis for sending the registrant the notice described in subsection (d)..
 (b)Criteria for voter removal programSection 8(d) of such Act (52 U.S.C. 20507(d)) is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following new paragraph:  (3)A State may not use the procedures described in this subsection with respect to any registrant unless the State has first obtained objective and reliable evidence of the registrant’s change of residence. For purposes of this paragraph, the objective and reliable evidence of a registrant’s change of residence shall not include the failure of the registrant to vote or the failure of the registrant to respond to a notice from the State..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 4.State registration portability (a)In generalSection 8(e) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(e)) is amended to read as follows:
				
 (e)Procedure for voting following failure To return cardNotwithstanding failure to notify the registrar of the change of address prior to the date of an election, a registrant who has moved from an address in the State to an address in the same State shall, upon oral or written affirmation by the registrant of the change of address before an election official, be permitted to vote (at the option of the voter)—
 (1)at the polling place of the registrant’s current address; or (2)at a central location within the same registrar’s jurisdiction..
 (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.